Citation Nr: 1016055	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  03-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right foot.

2.  Entitlement to service connection for peripheral 
neuropathy of the left foot.

3.  Entitlement to service connection for peripheral 
neuropathy of the left hand.

4.  Entitlement to service connection for peripheral 
neuropathy of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinet part, denied 
entitlement to service connection for peripheral neuropathy 
of the right foot, left foot, left hand, and right hand.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in December 2003.  A 
transcript of the hearing is of record.  

The Board remanded the Veteran's current claims for 
additional development in June 2004 and July 2008.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that the Veteran's peripheral neuropathy of the right 
foot is related to service, directly or presumptively.  

2.  The preponderance of the competent evidence is against a 
finding that the Veteran's peripheral neuropathy of the left 
foot is related to service, directly or presumptively.  

3.  The preponderance of the competent evidence is against a 
finding that the Veteran's peripheral neuropathy of the left 
hand is related to service, directly or presumptively.  

4.  The preponderance of the competent evidence is against a 
finding that the Veteran's peripheral neuropathy of the right 
hand is related to service, directly or presumptively.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the right foot have not been met.  38 U.S.C.A 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for peripheral 
neuropathy of the left foot have not been met.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  

3.  The criteria for service connection for peripheral 
neuropathy of the left hand have not been met.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for peripheral 
neuropathy of the right hand have not been met.  38 U.S.C.A 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2000 and April 2001, and post-
adjudication notice by letters dated in May 2006 and March 
2007.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim, and the relative duties of VA and the 
claimant to obtain evidence.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations as to the nature and etiology of his 
claimed disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  In 
compliance with the Board's June 2004 Remand, the RO made 
several attempts to acquire the Veteran's Social Security 
Administration records, but was unable to do so.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for peripheral 
neuropathy of his bilateral feet and hands.  At his December 
2003 hearing the Veteran testified that he was diagnosed with 
neuropathy in 1999 and that doctors have not indicated that 
the neuropathy may be caused by radiation exposure or 
anything related to service.  The Veteran contends that 
neuropathy is related to radiation exposure during service.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including other organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from the date of separation 
from service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has a current diagnosis of peripheral neuropathy 
of his bilateral feet and hands.  An April 2009 VA 
examination notes that, following a neurological examination, 
the Veteran was given a diagnosis of peripheral neuropathy of 
both upper and lower extremities.  

Following service, the earliest medical evidence of record 
indicates that the Veteran was diagnosed with peripheral 
neuropathy in August 1999.  June 1999 VA treatment records 
note that the Veteran presented with numbness of both feet, 
which started a couple weeks ago.  

November 1999 VA treatment records note that the Veteran was 
given an assessment of peripheral neuropathy ? secondary to 
syphilis.  December and May 2000 VA treatment records note 
that the Veteran was given an assessment of peripheral 
neuropathy secondary to syphilis.  A March 2001 VA treatment 
record notes that the Veteran was given an assessment of gait 
dysfunction secondary to neurosyphilis and peripheral 
neuropathy.  A May 2001 VA examination report notes that the 
Veteran reported peripheral neuropathy for several years and 
that the precise etiology of the neuropathy is not known.  

STRs do not indicate treatment for, or diagnoses of, 
peripheral neuropathy of either foot or hand.  Nor do they 
indicate treatment for, or diagnoses of, syphilis.  The 
Veteran's July 1983 separation examination notes that 
clinical evaluation revealed that the Veteran had normal 
upper and lower extremities and feet.  No diagnosis of 
syphilis is noted on the Veteran's separation examination.  

A VA examination was conducted in April 2009.  The examiner 
noted the claim file was not available to review.  The 
Veteran reported tingling, numbness, and paresthesia in his 
hands, feet, and legs for the last several years.  The 
Veteran tested positive for syphilis in 1999 and was treated 
for it.  His most recent test for syphilis was non-reactive.  
Following a neurologic examination, the examiner noted that 
the Veteran's peripheral neuropathy symptoms by history 
started some time in the 1990s, however this is not well 
documented.  The patient was in the service from 1979 to 
1985.  The Veteran reported that he had syphilis in the 
service.  As his claim file is not available, it is not clear 
whether he had treatment for syphilis during service.  The 
exact relationship between the Veteran's peripheral 
neuropathy and syphilis is not clearly known and the etiology 
of the current peripheral neuropathy is unclear.  

In May 2009, the examiner who conducted the April 2009 VA 
examination provided an addendum opinion.  The examiner noted 
a review of the Veteran's claim file, and that the Veteran 
was diagnosed with syphilis in civilian life in the 1990s, 
however details of this are not available in the treatment 
records.  It is noted that the Veteran was treated for 
syphilis in 1999 outside the service and symptoms of 
peripheral neuropathy began somewhere around the late 1990s.  
As there is no record of syphilis in service, it is less 
likely as not that the Veteran's current peripheral 
neuropathy is related to his military service.  

The first contemporaneous medical evidence of any type of 
neuropathy is more than 15 years after the Veteran was 
discharged from active service.  The passage of more than 15 
years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. §§ 
3.307, 3.309; Savage v. Gober, 10 Vet. App. 488 (1997).  

The Veteran may genuinely believe that his peripheral 
neuropathy of his bilateral feet and hands is related to 
service, including syphilis, which he believes he contracted 
during service, and exposure to radiation.  The Board notes 
that the competent and credible evidence of record does not 
show a continuity of symptomatology of peripheral neuropathy 
following service.  There is no evidence that the Veteran was 
exposed to radiation during service. 

As a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his claimed disabilities and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the competent medical evidence of record, 
including the numerous VA treatment reports and the April/May 
2009 VA examination report, which show that the Veteran's 
peripheral neuropathy of his bilateral feet and hands is not 
related to service, that syphilis was not contracted during 
service, and that peripheral neuropathy of his bilateral feet 
and hands did not develop for many years after service.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical 
experts make these opinions and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Assuming the Veteran has a qualifying " organic diseases of 
the nervous system," the first contemporaneous medical 
evidence of a diagnosis of peripheral neuropathy is well 
after the one-year presumptive period from discharge from 
service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).  Even 
assuming that the Veteran was exposed to radiation during 
service, peripheral neuropathy is not among those diseases 
entitled to presumptive service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309(d).  

The preponderance of the evidence is against the peripheral 
neuropathy of the bilateral feet and hands; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right foot is denied.

Entitlement to service connection for peripheral neuropathy 
of the left foot is denied.

Entitlement to service connection for peripheral neuropathy 
of the left hand is denied.

Entitlement to service connection for peripheral neuropathy 
of the right hand is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


